Hornblower, C. J.
The objection to the summons is not well founded. The return day being in figures is not cause for reversal. The case of Ross v. Ward, was one in which the summons was unintelligible. The constable’s return, in this case, is good, and complete.
There is no valid objection to the state of demand. The services appear to have been for the defendant below..
The party’s forgetting the time and place of trial, is not a matter of surprise in legal contemplation. This Court cannot interfere merely because the judgment is for too much; this is not a Court of equity; it can only reverse for error. The judgment must be affirmed.
Ford, J. Concurs.